The offense is adultery; punishment fixed at a fine of $1,000.00.
The woman named is Flora Moffit. Edna Moffit, eighteen years of age, a sister of Flora Moffit, testified that she, her sister and the appellant went to a place called Cooper's Place and spent several weeks gathering pecans. They occupied a house of four rooms. The witness and her sister occupied one room and the appellant another. Both on direct and cross-examination the witness was definite in her statement that there was no act of intercourse with Flora by the appellant and said that it could not have occurred without her knowledge; that she saw no misconduct or familiarity. The mother of Flora Moffit testified that Flora was twenty-six years of age and that in the opinion of the witness she was in a state of pregnancy for three months at the time of the trial. She insisted that there could be no opportunity for intercourse other than during the time Flora was with her sister and the appellant gathering pecans at the Cooper Place; that up to that time the witness had been careful that her daughter should not be alone with the appellant. Flora Moffit did not testify. There was no medical testimony that she was pregnant.
The State concedes that the evidence is insufficient to support the conviction. In this view we concur.
The judgment is reversed and the cause remanded.
Reversed and remanded.